Fourth Court of Appeals
                                    San Antonio, Texas
                                           April 9, 2021

                                       No. 04-21-00096-CV

                                       Claudia MEDRANO,
                                            Appellant

                                                  v.

 Lora VERGOTT, Jeff Tafoya, Innovative Risk Management, Inc., and Acceptance Indemnity
                                    Insurance Co.,
                                      Appellees

                   From the 131st Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-23582
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER

        The trial court signed a final appealable order on December 22, 2020. Appellant’s motion
for new trial was due no later than thirty days after the trial court signed the final judgment, or by
January 21, 2021. Tex. R. Civ. P. 329b(a); see also id. R. 5 (trial court may not enlarge time to
file motion for new trial). The clerk’s record in this case shows appellant filed a motion for new
trial on January 22, 2021. As a result, it appears appellant’s motion for new trial was untimely.
See id. R. 329b(a); In re Estate of Block, No. 04-11-00558-CV, 2011 WL 5115697, at *1 (Tex.
App.—San Antonio Oct. 26, 2011, no pet.) (mem. op.) (holding motion for new trial filed one
day late was untimely).

        An untimely motion for new trial does not extend appellate deadlines. In re Estate of
Block, 2011 WL 5115697, at *1. If appellant did not timely file a motion for new trial, motion to
modify the judgment, motion for reinstatement, or request for findings of fact and conclusions of
law, the notice of appeal was due by January 21, 2021. See Tex. R. App. P. 26.1(a). Any motion
for extension of time to file the notice of appeal was due by February 5, 2021. See Tex. R. App.
P. 26.3.

       Appellant filed her notice of appeal on March 22, 2021. “[O]nce the period for granting a
motion for extension of time under Rule [26.3] has passed, a party can no longer invoke the
appellate court’s jurisdiction. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997)
(construing the predecessor to Rule 26). Because the notice of appeal appears untimely filed, we
ORDER appellant to show cause why this appeal should not be dismissed for lack of jurisdiction
by April 19, 2021. See id. If appellant fails to respond to this order by the date ordered, this
appeal will be dismissed for lack of jurisdiction. See Tex. R. App. P. 42.3. All other appellate
deadlines are suspended until further order of this court.




                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2021.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court